—Writ of habeas corpus in the nature of an application to fix bail upon Nassau County Indictment No. 97380.
Adjudged that the writ is sustained, without costs or disbursements, to the extent of fixing bail on Nassau County Indictment No. 97380 in the sum of $750,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the same sum as a cash bail alternative, on the condition that the defendant surrender his passport to the Clerk of the County Court, Nassau County, contemporaneously with the filing of the bond or the deposit of the cash bail alternative, and the writ is otherwise dismissed. Friedmann, J. P., Florio, McGinity and Luciano, JJ., concur.